DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bose et al. (US 5,811,957).

Regarding claim 1,
Bose discloses (Fig. 1):
A temperature monitoring device (Fig. 1, all elements) for protecting the winding of an electronically commutated electric motor from being heated over a specified limit temperature TG regardless of the rotational speed (limits current based on resistance and temperature, Fig. 9, 365, Col. 12:8-51), the temperature monitoring device comprising:
a phase current detection device (Fig. 1, 16, 17) for detecting the phase current IWinding for the motor windings (ia, ib, Col. 2:59-65), an overcurrent switch-off device (11) for switching off the electric motor (12) if a maximum permissible phase current lshutdown (ISmax, Col. 12:15-32) is exceeded, and an overcurrent monitoring device (Fig. 1, 20, 22, 24, 26, 28), which is connected to the overcurrent switch-off device (11), in order to transmit to it a switch-off signal if the detected phase current Iwinding (1a, 1b) exceeds the maximum permissible phase current lshutdown (ISmax, Col. 12:15-32, current and vector controls motor, Col. 7:8-27) ascertained by a detection and computing device (22, 24, 26, 28), wherein an algorithm in which the measured ambient temperature Tu (Ts, from 18) is incorporated is used when ascertaining the maximum permissible phase current current lshutdown (Resistance, which is updated based on temperature, is used to calculate, ISmax, Col. 12:8-51).

Regarding claim 2,
Bose discloses (Fig. 1):
wherein an electronics (Fig. 1, 20) is provided in order to obtain by means of Clark-Park transformation from the winding current detected (ia, ib) with the winding current detection device (16, 17) the d-winding current component (ids) and the q-winding current component (iqs) in the pointer model (vectors, Col. 1:35-48) and moreover the d-winding current component (ids) and the q-winding current component (iqs) are factored into the algorithm for ascertaining the maximum permissible phase current lshutdown (ISmax, Col. 12:15-32).

Regarding claim 4,
Bose discloses (Fig. 1):
wherein a device (Fig. 1, 18) is provided for detecting the ambient temperature Tu (Ts, Col. 3:6-12).

Regarding claim 5,
Bose discloses (Fig. 1):
wherein at least one readable storage device (Fig. 1, 24) for the providing of target value data is connected to the detection and computing device (22, 24, 26, 28) for the ascertaining of the maximum permissible phase current lshutdown (IQSlimit), wherein at least the maximum permissible ambient temperature Tz (Ts), the maximum permissible excess temperature of the motor Tmax and the maximum permissible winding current ILimiting (Ismax) are provided as the target value data (Col. 12:5-32).

Regarding claim 6,
Bose discloses (Fig. 1):
wherein the target value data can be entered into the storage device via a data entry device (Fig. 1, 24, contains I/O port, Col. 6:56-63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, and 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bose et al. (US 5,811,957).

Regarding claim 3,
Bose discloses (Fig. 1):
wherein the ascertaining of the phase current Iwinding in the pointer model is done by the following formula: Iwinding = sqrt(ID^2 + Iq^2) (analogous to flux eqn: Col. 8:20-56).

Regarding claim 3, although Bose dose not explicitly disclose that lwinding = sqrt(ID^2 + Iq’*2) It would have been obvious over official notice as it is well known in the art that to add up 2 vectors, one must take the square root of the vectors squared added to each other as shown in the flux equation from Bose, Col. 8:20-56, as such it would have been obvious to one of ordinary skill in the art to take the dan q axis current values and add the vectors to represent one current value as taught by Official Notice.

Regarding claim 11,
Bose discloses (Fig. 1):
wherein a device (Fig. 1, 18) is provided for detecting the ambient temperature Tu (Ts, Col. 3:6-12).

Regarding claim 12,
Bose discloses (Fig. 1):
wherein at least one readable storage device (Fig. 1, 24) for the providing of target value data is connected to the detection and computing device (22, 24, 26, 28) for the ascertaining of the maximum permissible phase current lshutdown (IQSlimit), wherein at least the maximum permissible ambient temperature Tz (Ts), the maximum permissible excess temperature of the motor Tmax and the maximum permissible winding current Ilimiting (Ismax) are provided as the target value data (Col. 12:5-32).

Allowable Subject Matter
Claims 7-10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pg 7, filed 6/2/22, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. §102 and §103 rejections of claims 1-6, 11, and 12, applicant argues that Bose does not disclose the switch off device configured to switch off the electric motor when a maximum permissible phase current is exceeded, however, in Col. 12:15-64.  As a maximum stator current is taught and the motor can be stopped based on current limits.  Applicant further argues that Bose does not disclose an overcurrent switch off device but this is simply the inverter and the controller is telling the inverter to be switched off in Col. 12:15-64.  Applicant, does not disclose in the claims what the current switch off device is and thus, any device capable of switching off the current would read upon this claim limitation, like an inverter switching off the motor current. 
Applicant further argues that Bose does not teach  an overcurrent monitoring device, however, in Col. 12:54-Col. 13:11, Bose teaches how the motor can be stopped.
Applicant also argues that Bose does not teach using an algorithm that incorporates measured ambient temperature, however, this is taught in Fig. 1, 18, a temperature sensor, and Col. 3:6-12.  As such, examiner believes Bose to fully anticipate claims 1-13 and is maintaining the rejections for claims 1-13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846